
	

113 HR 2541 IH: Police Officers Protecting Children Act
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2541
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mrs. Hartzler (for
			 herself, Mr. Broun of Georgia,
			 Mr. Chabot,
			 Mr. Cole, Mr. Luetkemeyer, Mr.
			 Mulvaney, Mrs. Noem,
			 Mr. King of Iowa,
			 Mrs. Blackburn,
			 Mr. DesJarlais,
			 Mr. Fincher,
			 Mr. Roe of Tennessee,
			 Mr. Long, Mr. Cassidy, Mr.
			 Carter, Mr. Johnson of
			 Ohio, Mr. Radel,
			 Mr. Palazzo,
			 Mr. Schweikert,
			 Mr. Benishek,
			 Mr. DeSantis,
			 Mr. Miller of Florida,
			 Mr. Meadows, and
			 Mr. Smith of Missouri) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To allow certain off-duty law enforcement officers and
		  retired law enforcement officers to carry a concealed firearm to protect
		  children in a school zone.
	
	
		1.Short titleThis Act may be cited as the
			 Police Officers Protecting Children
			 Act.
		2.Certain off-duty
			 law enforcement officers and retired law enforcement officers allowed to carry
			 a concealed firearm, and discharge a firearm, in a school zoneSection 922(q) of title 18, United States
			 Code, is amended—
			(1)in paragraph
			 (2)(B)—
				(A)by striking
			 or at the end of clause (vi); and
				(B)by redesignating
			 clause (vii) as clause (ix) and inserting after clause (vi) the
			 following:
					
						(vii)by an off-duty law enforcement officer who
				is a qualified law enforcement officer (as defined in section 926B) and is
				authorized under such section to carry a concealed firearm, if the firearm is
				concealed;
						(viii)by a qualified retired law enforcement
				officer (as defined in section 926C) who is authorized under such section to
				carry a concealed firearm, if the firearm is concealed;
				or
						; and
				(2)in paragraph
			 (3)(B)—
				(A)by striking
			 or at the end of clause (iii);
				(B)by striking the
			 period at the end of clause (iv) and inserting a semicolon; and
				(C)by adding at the
			 end the following:
					
						(v)by an off-duty law enforcement officer who
				is a qualified law enforcement officer (as defined in section 926B) and is
				authorized under such section to carry a concealed firearm; or
						(vi)by a qualified retired law enforcement
				officer (as defined in section 926C) who is authorized under such section to
				carry a concealed
				firearm.
						.
				
